MORRISON, Judge
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $150.00.
The statement of facts appearing in the record has been approved by counsel for appellant only. In order to be considered by this court, a statement of facts must be agreed to by counsel for the state and appellant or approved by the trial judge. Baird v. State, 162 Tex. Cr. R. 589, 288 S.W. 2d 67. The 1959 amendment to Article 759a, V.A.C.C.P., did not change the holding in Baird.
There are no formal bills of exception.
The proceedings appear to be regular, and the judgment is affirmed.